     CASE 0:18-cv-00693-SRN-ECW Document 32 Filed 01/18/19 Page 1 of 9



                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA



 AMERICAN DAIRY QUEEN
 CORPORATION,

                      Plaintiff,
                                                  Civil Action No. 0:18-cv-00693-SRN-ECW
        v.

 W.B. MASON CO., INC.

                      Defendant.



           W.B. MASON’S MEMORANDUM OF LAW IN SUPPORT
       OF ITS MOTION TO CERTIFY FOR INTERLOCUTORY APPEAL
      AND TO STAY THE CASE PENDING APPELLATE PROCEEDINGS

       Pursuant to 28 U.S.C. § 1292(b), defendant W.B. Mason Co., Inc. (“W.B. Mason”)

hereby requests the Court certify for interlocutory appeal to the Eighth Circuit its January

8, 2019 Order (Dkt. 29) (“Order”) denying W.B. Mason’s Motion to Dismiss for Lack of

Personal Jurisdiction and Improper Venue (Dkt. 10) (“Motion”). Specifically, W.B. Mason

requests certification of the following controlling question of law:

       Does a foreign corporation’s compliance with Minnesota’s registration and
       appointment statutes – Minn. Stat. §§ 303.03, 303.10, and 303.13 – which are silent
       to personal jurisdiction, nonetheless constitute consent to general personal
       jurisdiction in light of the United State Supreme Court’s decisions in Goodyear
       Dunlop Tire Ops., S.A. v. Brown, 564 U.S. 915 (2011) and Daimler AG v. Bauman,
       134 S.Ct. 746 (2014).




                                             1
     CASE 0:18-cv-00693-SRN-ECW Document 32 Filed 01/18/19 Page 2 of 9



       Whether W.B. Mason’s compliance with the Minnesota statutes establishes consent

to general personal jurisdiction, in and of itself, is a threshold jurisdictional issue that

determines whether plaintiff American Dairy Queen Corporation’s (“ADQ”) case may

proceed before this Court. This Court determined it was bound by Eighth Circuit precedent

under Knowlton v. Allied Van Lines, 900 F.2d 1196 (8th Cir. 1990) in holding that W.B.

Mason consented to general personal jurisdiction in Minnesota by merely complying with

Minn. Stat. § 303. Order at 13. However, in doing so, the Court acknowledged that

“persuasive arguments can be made that the holding of Knowlton is not reconcilable with

the narrowing of the boundaries of due process that govern an analysis of minimum

contacts and general personal jurisdiction under Goodyear and Daimler,” and indicated it

is “for the Eighth Circuit to reconsider Knowlton in light of this changing view of the law.”

Order at 13.

       Whether Knowlton is reconcilable with Goodyear and Daimler is purely a

controlling question of law. There is substantial ground for difference of opinion, as

identified in the Court’s Order. See Order at 11 (“courts across the country and within the

Eighth Circuit…have found that implied consent under corporate registration statutes is

irreconcilable with Daimler and Goodyear”). And, certification will materially advance

the ultimate termination of the litigation, because if Knowlton is not reconcilable with

Goodyear and Daimler, ADQ cannot maintain its suit against W.B. Mason in Minnesota.

Therefore, certification of the Order for interlocutory appeal for guidance from the Eighth

Circuit is warranted.




                                             2
        CASE 0:18-cv-00693-SRN-ECW Document 32 Filed 01/18/19 Page 3 of 9



         While W.B. Mason’s motion and the interlocutory appeal are pending, W.B. Mason

also requests the Court enter a stay of the litigation to conserve the resources of the Court

and the parties. If the Eighth Circuit ultimately reverses the Court, dismissal of the case is

warranted and therefore, the parties should not be forced to spend time and money on

efforts that may ultimately be unnecessary.

                                      BACKGROUND

         ADQ filed its Complaint on March 12, 2018 (Dkt. 1) and served W.B. Mason on

March 13, 2018 (Dkt. 7). On April 2, 2018, W.B. Mason timely filed a Motion to Dismiss

for Lack of Personal Jurisdiction and Improper Venue (Dkt. 10) (the “Motion”). On

January 8, 2019, the Court denied W.B. Mason’s Motion, citing Knowlton as controlling

in this case. (Dkt. 29).

                                        ARGUMENT

   I.       Legal Standard for Certification Under 28 U.S.C. § 1292(b)

         28 U.S.C. § 1292(b) permits a district court to certify an order for interlocutory

review where three criteria are met: (1) the order involves a controlling question of law;

(2) there is substantial ground for difference of opinion; and (3) certification will materially

advance the ultimate termination of the litigation. 28 U.S.C. § 1292(b); White v. Nix, 43

F.3d 374, 377 (8th Cir. 1994); Schwendimann v. Arkwright Adv. Coating, Inc., 11-cv-820,

2012 WL 5389674, at *3 (D. Minn. Nov. 2, 2012).

   II.      The Order Involves a Controlling Question of Law

         At issue in the Order and for interlocutory appeal is purely a controlling question of

law. A controlling question of law must be a legal question and not “a matter for the


                                               3
     CASE 0:18-cv-00693-SRN-ECW Document 32 Filed 01/18/19 Page 4 of 9



discretion of the trial court.” White, 43 F.3d at 377. A question of law is “controlling” for

purposes of § 1292(b) “if reversal of the district court’s order would terminate the action.”

Schwendimann, 2012 WL 5389674, at *3 (quoting Klinghoffer v. S.N.C. Achille Lauro,

921 F.2d 21, 24 (2d Cir. 1990)).

       Here, the question of whether compliance with a state’s corporate registration and

appointment statutes constitutes consent to general personal jurisdiction in light of

Goodyear and Daimler is purely a legal question, and this Court has explicitly recognized

that it does not have discretion to resolve the question. See Order at 13 (“It is for the

Supreme Court to address consent by registration statutes in light of its new jurisprudence

on general personal jurisdiction and/or for the Eighth Circuit to reconsider Knowlton in

light of this changing view of the law”). The question is “controlling” because reversal of

the Court’s Order would result in dismissal of the case for lack of personal jurisdiction,

pursuant to Fed. R. Civ. P. 12(b)(2). Thus, W.B. Mason’s proposed appeal satisfies the

first prong of § 1292(b) certification.

   III.   There Is Substantial Ground for Difference of Opinion

       As the Court is aware, there is significant ground for difference of opinion on the

issue, which necessitates Eighth Circuit review. Numerous federal and state appellate

courts have determined that corporate registration statutes that are silent to personal

jurisdiction cannot constitute consent to personal jurisdiction in light of Goodyear and

Daimler. Therefore, there is substantial ground for difference of opinion between the

Eighth Circuit and a large number of courts.




                                               4
       CASE 0:18-cv-00693-SRN-ECW Document 32 Filed 01/18/19 Page 5 of 9



        Substantial ground for difference of opinion exists if there are “a sufficient number

of conflicting and contradictory opinions” on the issue in question. White, 43 F.3d at 378.

Here, the question proposed for certification has not only elicited conflicting and

contradictory opinions among different circuits, but also among courts within the Eighth

Circuit.

        In 1990, the Eighth Circuit held in Knowlton that registration and appointment

statutes that are silent on personal jurisdiction nonetheless constituted consent to general

personal jurisdiction. Two decades later, the U.S. Supreme Court’s Goodyear and Daimler

decisions brought about substantial change in general jurisdiction jurisprudence, clarifying

that general jurisdiction only exists when a corporate defendant is “essentially at home” in

the forum state. Daimler, 571 U.S. at 139 (quoting Goodyear, 564 U.S. at 927). Daimler

established that a corporation is “essentially at home” if it is incorporated in the forum state

or has its principal place of business in the forum state, and did not identify consent-by-

registration as a similar “paradigm” basis for general jurisdiction. Daimler, 571 U.S. at

137.

        The Eighth Circuit and Minnesota Supreme Court have not yet had the opportunity

to re-evaluate their consent-by-registration precedent in light of Goodyear and Daimler. 1

However, numerous courts have had the opportunity to re-evaluate and have reached the

conclusion that consent-by-registration statutes, without more, no longer comport with due



1
  In Rykoff-Sexton, Inc. v. Am. Appraisal Assocs., Inc., 469 N.W.2d 88 (Minn. 1991), the
Minnesota Supreme Court came to a similar conclusion with respect to the Minnesota
statutes as the Eighth Circuit in Knowlton.


                                               5
     CASE 0:18-cv-00693-SRN-ECW Document 32 Filed 01/18/19 Page 6 of 9



process under Goodyear and Daimler. See, e.g., Brown v. Lockheed Martin Corp., 814

F.3d 619 (2d Cir. 2016) (holding that reading beyond the face of Connecticut registration

statutes analogous to Minnesota’s “would implicate Due Process and other constitutional

concerns… made more acute in the absence of a defendant corporation’s explicit consent

to the state’s powers”); Genuine Parts Co. v. Cepec, 137 A.3d 123, 126-127 (Del. 2016)

(expressly reversing Delaware Supreme Court’s prior broad interpretation of Delaware’s

business registration statute because it “collide[d] directly with the U.S. Supreme Court’s

holding in Daimler”); Segregated Account of Ambac Assurance Corp. v. Countrywide

Home Loans, Inc., 376 Wis.2d 528, 549-51 (2017) (reevaluating the Wisconsin high court’s

older cases under “[t]he shade of constitutional doubt that Goodyear and Daimler cast on

broad approaches to general jurisdiction”); see also Order at 12-13 (compiling cases).

       In contrast, this Court has continued to apply consent-by-registration in recent years,

notwithstanding the narrower Daimler standard. See Richie Capital Mgmt., Ltd. v. Costco

Wholesale Corp., 17-cv-1664, 2017 WL 4990520, at *2, n. 2 (D. Minn. Oct. 30, 2017) (no

substantive discussion of Daimler where defendant did not challenge the validity of

Knowlton); Ally Bank v. Lenox Fin. Mortg. Corp., 16-cv-2387, 2017 WL 830391, at *2-3

(D. Minn. March 2, 2017) (concluding that Daimler was inapplicable because it did not

address “the limits of a defendant’s capacity to consent to personal jurisdiction”). In its

Order, this Court also cited to other federal district court decisions that have similarly found




                                               6
     CASE 0:18-cv-00693-SRN-ECW Document 32 Filed 01/18/19 Page 7 of 9



sufficient personal jurisdiction under corporate registration statutes, even after Goodyear

and Daimler. See Order at 9-11 (compiling cases). 2

          Accordingly, there is substantial ground for difference of opinion on the question at

issue, and the second prong of § 1292(b) certification is satisfied.

    IV.      Appellate Resolution Would Materially Advance the Termination of This
             Litigation

          Appellate resolution of the issue – specifically, finding that consent-by-registration

does not comport with Goodyear and Daimler – would materially advance termination of

this litigation, by requiring dismissal of ADQ’s complaint. Certification under § 1292(b)

“should and will be used only in exceptional cases where a decision on appeal may avoid

protracted and expensive litigation.” White, 43 F.3d at 376 (quotation omitted). The

requirement that the appeal “materially advance” the termination of the litigation is met

when resolution of the proposed question might dispose of claims while a case is still in its

early stages. See Schwendimann, 2012 WL 5389674, at *5 (criterion met when question

addressed plaintiff’s standing, and case was still in discovery phase).



2
  The Order cites to numerous Missouri federal district court cases in support of this
proposition. Many of these decisions were cited by ADQ in its opposition brief. See Dkt.
20. However, all of these decisions pre-date the Missouri Supreme Court’s decisions
explicitly holding that Missouri’s registration statute—which, like Minnesota’s, does not
explicitly provide for consent to personal jurisdiction—does not provide an independent
basis for exercising jurisdiction over foreign corporations that register in Missouri. See
State ex rel. Norfolk S. Ry. Co. v. Dolan, 512 S.W.3d 41, 52-53 (Mo. 2017), rehearing
denied (Apr. 4, 2017); State ex rel. Bayer Corp. v. Moriarty, 536 S.W.3d 227, 232-33 (Mo.
2017). ADQ failed to mention that the Missouri federal district court cases cited in its brief
are no longer good law in light of Norfolk and Bayer. See Matthews v. BNSF Ry. Co., 16-
cv-03211, 2017 WL 2266891, at *2 (W.D. Mo. May 23, 2017) (reversing the court’s earlier
consent-by-registration determination on rehearing in light of Norfolk).


                                                7
     CASE 0:18-cv-00693-SRN-ECW Document 32 Filed 01/18/19 Page 8 of 9



        Here, a decision by the Eighth Circuit that compliance with registration and

appointment statutes does not suffice to establish consent to general personal jurisdiction

would dispose of this case in Minnesota immediately. This trademark dispute is in its early

stages, and reversal of the Court’s finding of personal jurisdiction would put an end to the

proceedings before the parties begin the expensive discovery process and engage in

protracted litigation. Thus, the third and final prong of § 1292(b) certification is satisfied.

   V.      A Stay Pending Resolution of This Matter by the Eighth Circuit is
           Warranted.

        The Court “has the inherent power to stay an action to control its docket, conserve

judicial resources, and provide a just determination of the case.” Novo Nordisk, Inc. v.

Paddock Labs., Inc., 797 F. Supp. 2d 926, 930, n. 3 (D. Minn. 2011) (citing Lunde v. Helms,

898 F.2d 1343, 1345 (8th Cir. 1990)). In determining whether a stay is warranted, a district

court considers “(1) whether a stay would unduly prejudice or present a clear tactical

disadvantage to the non-moving party; (2) whether a stay will simplify the issues; and (3)

whether discovery is complete and whether a trial date has been set.” Id. (citation omitted).

        A stay is warranted here because it would promote efficiency and conserve both

judicial resources and the parties’ resources. ADQ will not be unduly prejudiced by a stay

because it can be adequately compensated by monetary damages and/or a permanent

injunction if it ultimately prevails in this action. A stay will simplify the issues by avoiding

potentially unnecessary litigation in Minnesota. Where, as here, the defendant has not yet

even answered the complaint, no reason exists to forge ahead with costly litigation while a

threshold issue is in doubt. Therefore, the circumstances favor a stay while the Court



                                               8
     CASE 0:18-cv-00693-SRN-ECW Document 32 Filed 01/18/19 Page 9 of 9



considers W.B. Mason’s motion and while the Eighth Circuit considers W.B. Mason’s

appeal.

                                    CONCLUSION

       W.B. Mason respectfully requests that the Court enter an order certifying the Order

for interlocutory review under § 1292(b) and stay further proceedings in this Court pending

resolution by the Eighth Circuit.



Dated: January 18, 2019                   Respectfully submitted,

                                          W. B. MASON CO., INC.

                                          By its attorneys,

                                          /s/ Thomas R. Johnson
                                          Thomas R. Johnson (Reg. No. 242032)
                                          MERCHANT & GOULD P.C.
                                          3200 IDS Center
                                          80 South Eighth Street
                                          Minneapolis, Minnesota 55402-2215
                                          Tel: (612) 332-5300

                                          Of counsel:

                                          Jason C. Kravitz (MA Bar No. 565904)
                                          NIXON PEABODY LLP
                                          100 Summer Street
                                          Boston, MA 02110-2131
                                          Tel: (617) 345-1000
                                          Fax: (617) 345-1300
                                          jkravitz@nixonpeabody.com

                                          Attorneys for Defendant




                                             9
